Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1, figures 1 and 2, claims 1, 3 and 5-8, in the email replied on 7/19/21 with traverse is acknowledged.  
The traversal is made on the grounds that:
In the REMARKS:
Page 1, Applicant argued that:
“in paragraph [0013] of the originally filed Specification: Figure 1 is a perspective view of an electromagnetic relay according to a first embodiment of the present disclosure; Figure 2 is a perspective view of the electromagnetic relay of Figure 1, from which a case and a sealant have been removed; Figure 3 is a sectional view taken along a line III-III of Figure 2; Figure 4 is a sectional view taken along a line IV-IV of Figure 3; and Figure 5 is a sectional view taken along a line V-V of Figure 3. Accordingly, Figures 3-5 illustrate the same embodiment as Figures 1 and 2. As such, Applicant submits that Figures 1-5 are within the same Species.”
	The Examiner agreed.	
Claims 1, 3 and 5-8, are allowable. The restriction requirement filed on  7/19/21, as set forth in the Office action mailed on 5/19/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claim 4 directed to different species is no longer 
Allowable Subject Matter
Claims 1 and 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest the seal structure of an electronic device, comprising: a placement area forming part configured to form a placement area for the sealant together with the body and the leg of the terminal and the terminal groove and the through hole of the base, the placement area extending from the outside of the housing toward the closed space through an interval between the through hole and the leg and an interval between the terminal groove and the body, and the placement area forming part includes a recess disposed at a bottom of the terminal groove and in a vicinity of the through hole, including along with the remaining limitations of claim  1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
August 22, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837